DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.


Response to Arguments
Applicant’s amendments, filed on 04/18/2022, have been entered and fully considered. In light of the applicant’s amendments changing the scope of the claimed invention, the rejection(s) have been withdrawn or updated.  However, upon further consideration, a new or updated ground(s) of rejection(s) have been made, and applicant's arguments pertaining to the amended language have been rendered moot.

Applicant's arguments, see Page 7, filed 04/18/2022, with respect to the 101 REJECTIONS have been fully considered but they are not persuasive. 
Applicant states “Step 2A (prong 1)…there are not purely mental steps, or where the steps can be performed on pen and paper taken as a whole as the Examiner improperly alleges…Therefore, the claims as a whole, are not entirely as a practically matter performed in a human’s mind or by the aid of pen and paper…Step 2A (prong 2)…Therefore, also based on the evidence of improvement of computer functionality and/or improvement other technology or technical field as seen in the specification and claims with determining deterioration of an energy storage device, there is integration of a practical application”. Examiner respectfully disagrees.
Examiner interprets the claimed invention to be directed towards estimate/calculate values corresponding to a deterioration amount via an identified Abstract Idea [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] while not Practically Applying the identified Abstract Idea or adding significantly more than facilitating the abstract idea with generic computer components and functions as a tool.  The courts have stated limitations that are not indicative of integration into a practical application: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. a memory storing a program; a processor executing the program and configured to; a central processing unit (CPU) including: a first calculation unit that; a first estimation unit that; a second calculation unit that; a setting unit that; a processor configured to:; Examiner interprets these limitations to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea); Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)); or Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)) (i.e. of an energy storage device Examiner interprets these limitations to be merely correlate the data/information being processed to a particular technological environment or field of use).  Further the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984.  Examiner maintains 101 REJECTIONS.  See updated 101 REJECTIONS below based on amendments.
Further, the applicant compares the claimed invention to Court Decision Finjan Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299 (Fed. Cir. 2018).  In contrast to the claimed invention, the Finjan courts found the invention to be patent eligible because “the claimed method recites steps that realizes an improvement in computer functionality.  In particular, the method generates a security profile that identifies both previously unknown viruses and “obfuscated code”. This is an improvement over traditional virus scanning, which only recognized the presence of previously-identified viruses.  The method also enables more flexible virus filtering and greater user customization”.
Further, the applicant compares the claimed invention to Court Decision Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 125 USPQ2d 1436 (January 25, 2018).  In contrast to the claimed invention, the Core Wireless courts found the invention to be patent eligible because “The asserted claims in this case are directed to an improved user interface for computing devices…these claims are directed to a particular manner of summarizing and presenting information in electronic devices…These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer…This language clearly indicates that the claims are directed to an improvement in the functioning of computers, particularly those with small screens”.
Further, Examiner relies only on Precedential Court Decisions based on the 2019 Update:  Eligibility Guidance, therefore all arguments directed to Non-Precedential Court Decisions, Non-Precedential PTAB Decisions, and Court Decisions not based on the 2019 Update:  Eligibility Guidance  are moot.
Further, the October 2019 Eligibility Guidance states “that an improvement in the judicial exception itself is not an improvement in technology.
Further, the courts do not use preemption as a stand-alone test for eligibility.  Instead, questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework.

Applicant’s arguments, see Page 19, filed 04/18/2022, with respect to the ART REJECTIONS have been fully considered and are persuasive.  The ART REJECTIONS have been withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1, 2, 4-6, 8-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1 recites calculates a deterioration amount of an energy storage device based on an internal resistance value; and estimates a transient deterioration amount based on the deterioration amount and a continuous deterioration amount that does not decrease with time and continues, wherein the estimation unit calculates the continuous deterioration amount based on the internal resistance value at a time point when a reduction time, in which a decrease amount converges, has elapsed [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
In combination with Independent Claim 1, Claim(s) 13-17, 21 recite(s) wherein the deterioration amount is a difference between a current internal resistance value and an initial internal resistance value.  wherein the transient deterioration amount is a difference between the deterioration amount and the continuous deterioration amount.  wherein the deterioration amount estimation device is configured to suppress an increase in the continuous deterioration amount based on the estimated transient deterioration amount.  wherein the deterioration amrount estimation device is configured to suppress an increase in the continuous deterioration amount by extracting the transient. deterioration amount from the deterioration amount and performing an input/output limitation.  wherein the input/output limitation includes limiting; an application target of the energy storage device; calculate the continuous deterioration amount based on the internal resistance value [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
Independent Claim 2 recites calculates a calculated deterioration amount of an energy storage device; and estimates a transient deterioration amount based on a calculated deterioration amount at a calculation time point and a calculated deterioration amount at a predetermined time point; and calculates an internal resistance value of the energy storage device, wherein the first calculation unit calculates a calculated deterioration amount based on the internal resistance value calculated by the second calculation unit, andwherein predetermined time point is a time point when a reduction time, in which a decrease amount converges, has elapsed [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
In combination with Independent Claim 2, Claim(s) 4-6, 18, 19 recite(s) wherein the predetermined time point is a time point when, in a case where a load is smaller than a predetermined value, the calculated deterioration amount decreases, and a reduction time in which a decrease amount converges has elapsed,4 Docket No. 18-00532US0 Our Ref. No. GSY.192 estimates a continuing continuous deterioration amount based on the calculated deterioration amount calculated by the first calculation unit at the time point is included, and estimates the transient deterioration amount based on the calculated deterioration amount at the calculation time point and the continuous deterioration amount.  wherein estimates the continuous deterioration amount when a predetermined period has elapsed and the load is smaller than the predetermined value.  further comprising a setting unit that sets the reduction time based on a use condition of the energy storage device and a predetermined convergence value of the decrease amount.  wherein the deterioration amount is a difference between a current internal resistance value and an initial internal resistance value.  wherein the transient deterioration amount is a difference between the calculated deterioration amount at the calculation time point and the calculated deterioration amount at the predetermined time point [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
Independent Claim 8 recites calculates a deterioration amount of an energy storage device based on an internal resistance value; and estimates the continuous deterioration amount based on a deterioration amount calculated by the calculation unit at a time point when, in a case where a load of the energy storage device is smaller than a predetermined value, the deterioration amount decreases, and a reduction time in which a decrease amount converges has elapsed [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
Independent Claim 9 recites calculating a deterioration amount of an energy storage device based on an internal resistance value; and estimating a transient deterioration amount based on a calculated deterioration amount and a continuous deterioration amount that does not decrease with time and continues,wherein the continuous deterioration amount is calculated based on the internal resistance value at a time point when a reduction time, in which a decrease amount converges, has elapsed [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
In combination with Independent Claim 9, Claim(s) 20 recite(s) wherein the deterioration amount is a difference between a current internal resistance value and an initial internal resistance value, and wherein the transient deterioration amount is a difference between the deterioration amount and the continuous amount [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
Independent Claim 10 recites calculating a calculated deterioration amount of an energy storage device; and estimating a transient deterioration amount based on a calculated deterioration amount at a calculation time point and a calculated deterioration amount at a predetermined time point; and calculating an internal resistance value of the energy storage device, wherein the calculated deterioration amount is calculated based on the internal resistance value that is calculated, andwherein the predetermined time point is a time point when a reduction time, in which a decrease amount converges, has elapsed [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
Independent Claim 11 recites calculating a deterioration amount of an energy storage device based on an internal resistance value; and estimating a transient deterioration amount based on a calculated deterioration amount and a continuous deterioration amount that does not decrease with time and continues, wherein the continuous deterioration amount is calculated based on the internal resistance value at a time point when a reduction time, in which a decrease amount converges, has elapsed [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
Independent Claim 12 recites calculating a calculated deterioration amount of an energy storage device; and estimating a transient deterioration amount based on a calculated deterioration amount at a calculation time point and a calculated deterioration amount at a predetermined time point; andcalculating an internal resistance value of the energy storage device,wherein the calculated deterioration amount is calculated based on the internal resistance value that is calculated, andwherein the predetermined time point is a time point when a reduction time, in which a decrease amount converges, has elapsed [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. a memory storing a program; a processor executing the program and configured to; a central processing unit (CPU) including: a first calculation unit that; a first estimation unit that; a second calculation unit that; a setting unit that; a processor configured to:; Examiner interprets these limitations to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)) (i.e. of an energy storage device; received from the energy storage device to suppress a deterioration of the energy storage device Examiner interprets these limitations to be merely correlate the data/information being processed to a particular technological environment and field of use). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry .For evidence, see Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984).

NOTE:  Examiner advises applicant to amend the independent claims to incorporate the additional structure and functional language practically applying the identified abstract idea of Claim 7 to overcome the standing 101 REJECTIONS.


Allowable Subject Matter
Claims 1, 2, 4-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), 35 U.S.C. 112(b) and/or 35 U.S.C. 101 set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter over prior art:
The cited prior art don't explicitly teach calculates the continuous deterioration amount based on the internal resistance value at a time point when a reduction time, in which a decrease amount converges, has elapsed of claims 1, 2, 8, 9, 10-12.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864